Citation Nr: 0506747	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  97-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 and subsequent rating decisions of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In its May 1997 determination, the RO denied increased 
evaluations for gunshot wounds, for liver, pulmonary, and 
hypertensive heart diseases, as well as for individual 
unemployability.  In June 1997, the veteran disagreed with 
the ratings for hypertensive cardiovascular disease and the 
liver disorder, in addition to the denial of individual 
unemployability.  He perfected his appeal with respect to 
these issues in July 1997 after the RO issued a statement of 
the case earlier that month.  

The RO scheduled the veteran for a hearing in October 1997.  
The veteran, did not provide testimony, but cancelled the RO 
hearing by the submission of a statement in October 1997.  

In March 1998, the Board denied an evaluation in excess of 30 
percent for fatty metamorphosis of the liver, with intestinal 
schistosomiasis.  It also remanded the claims for an 
increased evaluation for hypertensive cardiovascular disease 
and for a total rating for further evidentiary development.  
Following that development, the RO continued the rating for 
the hypertensive disability and the denial of a total rating, 
and returned the case to the Board.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its July 
2003 remand.  In that document, the Board directed the RO to 
obtain medical opinions from the physicians who conducted the 
cardiac examination in November 2002 to specify whether the 
results of the examination and treadmill stress test 
correspond to left ventricular dysfunction and whether these 
reports measured the ejection fraction (and the measurement 
provided); and if the results the examination and treadmill 
stress test did not identify whether the veteran has left 
ventricular dysfunction or the measurement of ejection 
fraction, the RO was to schedule the veteran for appropriate 
examination to determine whether the veteran has left 
ventricular dysfunction and for the measurement in percent of 
ejection fraction.  

A January 2004 VA medical report shows that additional 
examination was required in order to determine the amount of 
left ventricular dysfunction and to measure the ejection 
fraction.  An echocardiogram, accomplished in February 2004 
provided the necessary information.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In the instant case the RO 
complied with all of the directives of the February 2004 
remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's hypertensive heart disease is currently 
manifested by METs of 5.1, left ventricular dysfunction and 
an ejection fraction of 65 percent; there is no evidence of 
marked heart enlargement, apex beat beyond midclavicular 
line, sustained diastolic hypertension of 120 or more, 
dyspnea on exertion or more than light manual labor 
precluded; and the veteran has diastolic blood pressures 
ranging from 139 to 190, systolic pressures ranging from 61 
to 102.  

3.  The veteran's other service-connected disabilities are as 
follows:  fatty metamorphosis liver, schistosomiasis 
intestinal, evaluated as 30 percent disabling; gunshot wound, 
through and through, left scapular region, Muscle Group I, 
evaluated as 20 percent disabling; gunshot wound, exit wound, 
left side of the neck, Muscle Group XXII, evaluated as 10 
percent disabling; hernia, inguinal, left operated, evaluated 
as 10 percent disabling; a scar on the left side of the neck, 
currently evaluated as 10 percent disabling; a scar on the 
left scapular region, currently evaluated as 10 percent 
disabling; and undiagnosed pulmonary disease manifested by 
calcified helar nodes, basal pleural thickening and blunting 
of the right costophrenic angle, evaluated as noncompensably 
disabling.  

4.  The veteran completed 8 years of school, worked on odd 
jobs and last worked in December 1991.  

5.  The veteran is not shown to be unemployable by reason of 
his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hypertensive cardiovascular disease have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Code 7007 and 7101.  (2004).  

2.  The veteran is not shown to be unemployable by reason of 
service-connected disability.  38 U.S.C.A. §§ 1155, 5110, 
5107 (West 2002); 38 C.F.R. § 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Entitlement to service connection was established for 
hypertensive cardiovascular disease, Functional Class I-B in 
a September 1971 rating decision.  The veteran was assigned a 
30 percent rating.  This is the veteran's current rating and 
is protected pursuant to 38 C.F.R. § 3.951 (2004).  The 
veteran appears to contend that his current rating of 30 
percent does not adequately compensate him for his service-
connected heart condition.  

The file contains a March 1997 private medical note showing 
the veteran carried a number of diagnoses including 
hypertension.  He underwent a VA cardiovascular examination 
in May 1997.  At that time, the veteran presented a medical 
history significant for hypertensive heart disease.  There 
was no history of symptoms suggestive of congestive heart 
failure or angina pectoris.  The veteran reported sporadic 
treatment.  On physical examination, the veteran's blood 
pressure was 190/98, 180/100 and 180/102.  Electrocardiogram 
showed bradicardia and left ventricular hypertrophy.  The 
diagnosis was hypertensive cardiovascular disease with left 
ventricular hypertrophy.  

The September 1998 VA heart examination report shows that the 
veteran denied paroxysmal nocturnal dyspnea, orthopnea, chest 
pain or other cardiovascular symptoms.  Electrocardiogram 
(ECG or EKG) was consistent with sinus bradycardia and 
findings suggestive of lateral wall ischemia.  The examiner 
stated that the condition was not severe enough to produce a 
serious employment handicap.  Chest X-rays showed a tortuous 
aorta with calcified knob.  One blood pressure reading was 
taken; it was 150/90.  

When examined in November 2002, the veteran presented a 
longstanding history of hypertensive heart disease with 
hypertension and ECG changes indicative left ventricular 
hypertrophy and sinus bradycardia.  There is no clinical 
history of angina or congestive heart failure.  Examination 
was consistent with METs of 5.1.  The examiner stated that no 
significant limitation of the veteran's daily activities was 
indicated.  The veteran's blood pressure was 160/70.  The 
heart size was normal, and there was no indication of 
congestive heart failure.  The recorded diagnosis was 
artherosclerotic heart disease with left ventricular 
hypertrophy and sinus bradycardia.  

Pursuant to the July 2003 Board remand, the veteran's claims 
folder was reviewed for a medical opinion with respect to the 
left ventricular dysfunction and ejection fraction.  
Additional examination (echocardiogram) was conducted in 
February 2004, showing that left ventricular concentric 
hypertrophy with an ejection fraction of 65 percent.   

The Board observes that the veteran filed his claim for a 
higher disability rating in March 1997.  The criteria for 
rating cardiovascular disease were changed effective January 
12, 1998.  63 Fed. Reg. 65219 (December 11, 1997).  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

The criteria in effect for hypertensive heart disease prior 
to January 1998 a 30 percent rating required definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  The next higher 
evaluation of 60 percent requires marked enlargement of the 
heart, confirmed roentgenogram. Or the apex beat beyond 
midclavicaular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor is 
precluded.  38 C.F.R. § 4.104, Code 7007 (prior to January 
1998).  

In addition, higher evaluations are attainable for 
hypertensive vascular disease.  A 40 percent rating is 
provided where diastolic pressure is predominantly 120 or 
more with moderately severe symptoms.  38 C.F.R. § 4.104, 
Code 7101 (prior to January 1998).  

Under the criteria in effect from January 1998, a 30 percent 
rating is warranted for hypertensive heart disease manifested 
by workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  The next higher 
evaluation of 60 percent requires more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Code 7007.  

In addition, higher evaluations are provided for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  A 40 percent rating is provided in cases 
where diastolic pressure predominantly 120 or more, and a 60 
percent rating is applicable where diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104.  

For the reasons and bases set forth below, the Board finds 
that the veteran is not entitled to a higher schedular rating 
for his service-connected disability under either version of 
the schedule for rating cardiovascular disorders.  The 
veteran has not shown any heart enlargement or diastolic 
pressure of predominantly 120 or more.  In addition, the 
veteran consistently has denied complaints or dyspnea and 
angina and does not support a finding that the veteran is 
limited to light manual labor.  The report of the November 
2002 VA examination shows that the veteran had no significant 
limitation of his daily activities due to his service-
connected hypertensive cardiovascular disease.  Consequently, 
the clinical record does not support a higher evaluation 
under the criteria in effect prior to January 1998.  

Moreover, the amended criteria are no more favorable to the 
veteran.  Currently, the veteran has an MET of 5.1 and left 
ventricular dysfunction with an ejection fraction of 65 
percent.  In the absence of evidence of a demonstration of 
MET of 5 or less, ejection fraction of 50 or less, dyspnea, 
fatigue, angina, dizziness, or syncope, the disability 
picture more nearly approximates an evaluation of 30 percent.  

Finally, although the Board has considered other relevant 
diagnostic codes under both versions of the law, it finds 
that the veteran has demonstrated diastolic blood pressures 
ranging from 139 to 190, systolic pressures ranging from 61 
to 102.  Consequently, a higher rating is not attainable for 
hypertension.  In view of the foregoing, the preponderance of 
the evidence is against the claim for an increased rating for 
hypertensive cardiovascular disease.  

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the veteran's claim and the veteran had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  As noted above, the examiner at the 
November 2002 examination stated that the veteran's 
cardiovascular condition did not result in a limitation of 
any daily activities.  The veteran is advised that percent 
evaluation assigned to the service-connected disability is 
indicative of the degree of industrial impairment currently 
demonstrated.  Consequently, there is no basis for 
consideration of a higher rating on extraschedular grounds.  

Unemployability

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a). 

Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, it was 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c).  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances are unable to secure and 
follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  In 
determining whether veteran is entitled to a total disability 
rating based upon individual unemployability, neither 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

In addition to hypertensive cardiovascular disease, the 
veteran is currently service-connected for the following 
conditions:  fatty metamorphosis liver, schistosomiasis 
intestinal, evaluated as 30 percent disabling; gunshot wound, 
through and through, left scapular region, Muscle Group I, 
evaluated as 20 percent disabling; gunshot wound, exit wound, 
left side of the neck, Muscle Group XXII, evaluated as 10 
percent disabling; hernia, inguinal, left operated, evaluated 
as 10 percent disabling; a scar on the left side of the neck, 
currently evaluated as 10 percent disabling; a scar on the 
left scapular region, currently evaluated as 10 percent 
disabling; and undiagnosed pulmonary disease manifested by 
calcified helar nodes, basal pleural thickening and blunting 
of the right costophrenic angle, evaluated as noncompensably 
disabling.  

He currently has a combined rating of 80 percent for his 
service-connected disabilities.  Consequently, the veteran 
satisfies the schedular criteria for entitlement to TDIU.  

Information in the claims folder, including the application 
for benefits received in March 1997 shows that the veteran 
reported that he completed the 8th grade and had a work 
history including "odd jobs".  The veteran also stated that 
he could not recall his past employment because of his poor 
memory.  He indicated that he last worked in December 1997.  
The Board observes that the veteran reported that he was born 
in 1923; consequently, his termination of employment would 
have been at age 74.  It is also important to note that the 
veteran was afforded a social and industrial survey in July 
2002, at which time it was noted that the veteran completed 
only the 8th grade.  

The Board's task is to determine whether there are 
circumstances in this case apart from the nonservice-
connected conditions and advancing age that would justify a 
total disability rating based on unemployability.  The 
absence of a medical opinion that the veteran is currently 
unemployable need not be fatal in this case.  For a veteran 
to prevail on a claim based on unemployability, however, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the record does not reflect some factor or 
special circumstance that would place the veteran in a 
different position than any other veteran rated as 80 
percent.  The veteran is advised that an evaluation of 80 
percent is of itself an acknowledgment that the service-
connected disabilities have a negative impact on the 
veteran's ability to work.  However, the record does not 
support a finding of unemployability solely on the basis of 
the veteran's service-connected disabilities.  

The report of the social and industrial survey remarkably 
showed that the veteran's daily activities were adversely 
affected by a significant memory loss.  The interview was 
difficult to conduct because of the veteran was very 
forgetful.  The veteran's wife stated that the veteran was 
very forgetful, forgetting the names of his friends and 
sometimes does not recognize faces.  Two neighbors 
interviewed also stated that the veteran sometimes did not 
recognize them.  The veteran however, is not service-
connected for any type of mental disorder.  

The veteran is advised once again that factors such as 
advancing age, or intercurrent disability may not be 
considered in determining entitlement to a total disability 
rating. 38 C.F.R. § 4.19.  In view of the forgoing, the 
preponderance of the evidence is against the claim of 
entitlement to a total rating based on unemployability, as 
the veteran is not shown to be precluded from engaging in 
substantially gainful employment by reason of his service-
connected disabilities.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the May 2002 letter.  The RO afforded the 
veteran details about the sources of evidence that might show 
his entitlement.  Specifically, the veteran was informed of 
the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provide a 
statement concerning how the veteran could prevail on his 
claims for a higher rating and a total rating based on 
individual unemployability.  Also, although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO obtained the 
veteran's VA treatment records and assembled a record 
reflecting the veteran's current disability picture.  In 
addition, the RO provided the veteran with several VA 
examinations to determine current nature and severity of his 
service-connected conditions.  In view of the foregoing, VA 
has satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not be prejudiced 
by the Board's proceeding to the merits of the claim.

	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating for hypertensive heart disease is denied.  

A total disability rating based on individual unemployability 
is denied.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


